COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 SAM’S EAST, INC.,                              §
                                                                No. 08-06-00130-CV
                   Appellant,                   §
                                                                  Appeal from the
 v.                                             §
                                                               120th District Court of
 EMERSON CONSTRUCTION                           §
 COMPANY, INC.,                                               of El Paso County, Texas
                                                §
                   Appellee.                                      (TC#2005-3545)
                                                §

                                 MEMORANDUM OPINION

       Pending before the Court is the joint motion of Sam’s East, Inc., Appellant, and Emerson

Construction Company, Inc., Appellee, to dismiss this appeal with prejudice pursuant to Texas Rules

of Appellate Procedure 42.1(a)(2)(A) and 43.2(f). The parties further agree that costs should be

taxed against the party that incurred them. Accordingly, we reinstate the appeal, grant the motion,

and dismiss the appeal with prejudice. We further order that costs are taxed against the party that

incurred them.


                                             KENNETH R. CARR, Justice
July 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.
McClure, J., not participating